DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9, 12 and 13) in the reply filed on 03/21/2022 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0173967, filed on 12/31/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeong et al. (KR 20170033073A, machine translation) in view of Uozu et al. (US 2009/0194914 A1).
Considering claim 1, Yeong discloses a method for manufacturing an aluminum alloy anodized film having a superhydrophobic surface ([0028] and title), the method including: 	a pre-patterning step (step 1) of removing a primary anodized film by performing an etching process after primarily anodizing an aluminum alloy at 1 to 500 V for 1 second to 1 week ([0040-0043]), which encompasses the claimed range of 30 to 50 V for 5 to 15 hours; 	a step (step 2) of secondarily anodizing the aluminum alloy for which pre- patterning has been completed in the step 1 [0048]; 	a step (step 3) of pore-widening the aluminum alloy which has been secondarily anodized in the step 2 ([0052] and [0053]); and 	a step (step 4) of thirdly anodizing the aluminum alloy for which pore widening has been completed in the step 3 [0058]. 
With respect to the limitation reciting the secondary anodization of the step 2 and the tertiary anodization of the step 4 are each performed using any one condition of: a mild anodizing condition in which the anodization process is performed at 20 to 50 V for 10 to 50 minutes; and a hard anodizing condition in which the anodization process is performed at 60 to 90 V for 10 to 50 seconds, Yeong generally teaches ranges of 1 to 500 V for 1 second to 1 week, which encompasses the claimed range of 20 to 50 V for 10 to 50 minutes or range of 60 to 90 V for 10 to 50 seconds ([0040-0043]). The time for applying the voltage can be varied according to the depth of the desired anodic micropattern [0041].
Furthermore, Uozu teaches that for example, when oxalic acid is used in an electrolytic solution and the anodization voltage is 30 to 60 V, an oxide film having pores with the highly regular period of 100 nm can be obtained [0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the voltage and time in the method of Yeong to be within the claimed ranges because Yeong generally teaches ranges that encompass the claimed ranges and further provides guidance that one can control the time for applying the voltage can be varied according to the depth of the desired anodic micropattern [0041]. Additionally, Uozu teaches that voltage in a range of 30 to 60 V is preferable for forming porous with high regularity [0050]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited range because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

Considering claim 2, Yeong discloses the pore widening of the step 3 is immersing the secondarily anodized aluminum alloy of the step 2 in a 0.1 M phosphoric acid (H3PO4) solution for 40 minutes [0080].

Considering claims 3 and 4, Yeong discloses  that anodization is conducted at 1 to 500 V for 1 second to 1 week ([0040-0043]), which overlaps the claimed range of the secondary anodization of the step 2 is the hard anodizing process performed at 70 to 90 V for 20 to 40 seconds and the tertiary anodization of the step 4 is the hard anodizing process performed at 70 to 90 V for 20 to 40 seconds, and the pore widening of the step 3 is the immersing process performed in the 0.01 to 5.0 M phosphoric acid (H3PO4) solution for 40 minutes [0080].
Yeong does not disclose the etching is performed for 55 to 65 minutes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the time of etching, because Yeong teaches that etching time are controlled by considering the diameter and depth ratio of the nanopores. Therefore, it is a mere optimization of a variable with a result of controlling the pore diameter and depth ratio. 

Considering claim 6, Yeong discloses superhydrophobicity is expressed by controlling one or more of a pore diameter and an interpore distance of a three- dimensional shaped anodic aluminum oxide layer formed on the surface of the aluminum alloy [0050].

Considering claim 7, Yeong is silent that the aluminum alloy anodized film has a hierarchical structure in which a pore diameter of a secondary anodic aluminum oxide layer is larger than that of a tertiary anodic aluminum oxide layer.
However, Uozu discloses similar oxidation steps including pore widening etching, in which case the anodized film has a hierarchical structure as shown in Fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the anodized film of Yeong will have a hierarchical structure as claimed, because Uozu discloses similar oxidation steps including pore widening etching, in which case the anodized film has a hierarchical structure as shown in Fig. 1.

Considering claims 8 and 9, Yeong discloses the claimed aluminum alloys of series 5000 would have been obvious because Yeong discloses Mg as one of the alloying metals (claims 6), which is the main alloying component besides Al, for forming 5000 series aluminum alloys. 

Claims 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeong et al. and Uozu et al., as applied to claim 1 above, and further in view of Jeong et al. (ACS Appl. Mater. Interfaces 2012, 4, 842−848).
Considering claim 5, Yeong does not disclose the aluminum alloy anodized film having a superhydrophobic surface has a pillar-on-pore structure on the surface thereof.
However, Jeong teaches that by controlling voltage in the anodization process, the sidewalls of pore structures on a top layer get etched and thinner while a new oxide layer grows up from the bottom and the pore structures in the hexagonal array will eventually merge with each other and have slender pillar-like structures emerging out of the junction area (page 843, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize applied voltage in order to form  pillar-like structures for the purpose of increasing hydrophobicity of the anodized surface (See Fig. 5). 

Considering claims 12 and 13, Yeong discloses a method for manufacturing an aluminum alloy anodized film having a superhydrophobic surface ([0028] and title), the method including: 	a pre-patterning step (step 1) of removing a primary anodized film by performing an etching process after primarily anodizing an aluminum alloy at 1 to 500 V for 1 second to 1 week ([0040-0043]), which encompasses the claimed range of 30 to 50 V for 5 to 15 hours; 	a step (step 2) of secondarily anodizing the aluminum alloy for which pre- patterning has been completed in the step 1 [0048]; 	a step (step 3) of pore-widening the aluminum alloy which has been secondarily anodized in the step 2 ([0052] and [0053]); and 	a step (step 4) of thirdly anodizing the aluminum alloy for which pore widening has been completed in the step 3 [0058]. 
With respect to the limitation reciting the secondary anodization of the step 2 and the tertiary anodization of the step 4 are each performed using any one condition of: a mild anodizing condition in which the anodization process is performed at 20 to 50 V for 10 to 50 minutes; and a hard anodizing condition in which the anodization process is performed at 60 to 90 V for 10 to 50 seconds, Yeong generally teaches ranges of 1 to 500 V for 1 second to 1 week, which encompasses the claimed range of 20 to 50 V for 10 to 50 minutes or range of 60 to 90 V for 10 to 50 seconds ([0040-0043]). The time for applying the voltage can be varied according to the depth of the desired anodic micropattern [0041].
Furthermore, Uozu teaches that for example, when oxalic acid is used in an electrolytic solution and the anodization voltage is 30 to 60 V, an oxide film having pores with the highly regular period of 100 nm can be obtained [0050].
Yeong does not disclose the aluminum alloy anodized film having a superhydrophobic surface has a pillar-on-pore structure on the surface thereof.
However, Jeong teaches that by controlling voltage in the anodization process, the sidewalls of pore structures on a top layer get etched and thinner while a new oxide layer grows up from the bottom and the pore structures in the hexagonal array will eventually merge with each other and have slender pillar-like structures emerging out of the junction area (page 843, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize applied voltage in order to form  pillar-like structures for the purpose of increasing hydrophobicity of the anodized surface (See Fig. 5). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the voltage and time in the method of Yeong to be within the claimed ranges because Yeong generally teaches ranges that encompass the claimed ranges and further provides guidance that one can control the time for applying the voltage can be varied according to the depth of the desired anodic micropattern [0041]. Additionally, Uozu teaches that voltage in a range of 30 to 60 V is preferable for forming porous with high regularity [0050]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited range because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Yeong discloses  that anodization is conducted at 1 to 500 V for 1 second to 1 week ([0040-0043]), which overlaps the claimed range of the secondary anodization of the step 2 is the hard anodizing process performed at 70 to 90 V for 20 to 40 seconds and the tertiary anodization of the step 4 is the hard anodizing process performed at 70 to 90 V for 20 to 40 seconds, and the pore widening of the step 3 is the immersing process performed in the 0.01 to 5.0 M phosphoric acid (H3PO4) solution for 40 minutes [0080].
Yeong does not disclose the etching is performed for 55 to 65 minutes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the time of etching, because Yeong teaches that etching time are controlled by considering the diameter and depth ratio of the nanopores. Therefore, it is a mere optimization of a variable with a result of controlling the pore diameter and depth ratio. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794